Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered July 7, 1975, convicting him of perjury in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The proof of defendant’s guilt was overwhelming. There was full compliance with the "two witness rule”; there was no need for corroboration of the testimony of defendant’s coparticipants in the crimes of bribery since he was being tried for the distinct and separate crime of perjury, a crime in which they had not been participants (see People v McAuliffe, 36 NY2d 820). Hopkins, Acting P. J., Martuscello, Latham, Christ and Hawkins, JJ., concur.